  Case 3:18-cv-02539-S-BK Document 15 Filed 11/16/18   Page 1 of 3 PageID 84




                     IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION

ROBERT CENTENO, EBENEZER ABAJE,
OLAOLU ADEDOYIN, ERIC AGANA,
TANJILA AHMED, CARLOS ALBO,
TOMAS AMIDAR, AKINTUNDE BAKARE,
JANICE BARNES, VANESSA BROWN,
SHARON BROWN-TURNER, MICHAEL
BRUNER, KIRSTEN BUGGAGE, JEFFREY               Case No: 3:18-CV-02539-S
BYRD,   LANEYSA    CARLVIN,   ELSA
CASTANARES,     DREW     DEVENNEY,             JURY TRIAL DEMANDED
SIMONE    GEBRESELASSIE,    MIGUEL
GUERRERO, ISAAC HASTY, ROSIE
HIRZEL-VICUNA,   BRIAN    JOHNSON,
ALISHA JORDAN, PHYLLIS KARANJA,
ALEXIS KHAMPHAVONG, FARRUKH
KHAWAJA, NORMAN LOVE, RUTH
MBATIA, PAUL MCBEAN, LATRICE
MOORE, GARY MORGAN, REJOICE
MOYANAH, ALICE MUTUNE, OWAIS
NOORANI, ONYEKA NWOBU, MUYIWA
OGUNJOBI, OLUKAYODE OGUNJOBI,
OLUMIDE OGUNJOBI, VARUN PANT,
DEBORAH ROBERTS, NANCY SEGURA,
ABDUL SHAKOORI, STEVEN SHEARON,
ANJILA    SHRESTHA,    SURACHHYA
SHRESTHA,      IQRA      SIKANDAR,
STEPHANIE      SURRATT,      TYLER
WASHINGTON, JASON WELLS, KIONNA
WHITE, DeEDTRA WILLIAMS. KRISTIAN
WILLIAMS, SYED YAQUEEN AND LESHA
ZIMMERMAN,

       Plaintiffs,
-vs-

RETREAT      CAPITAL    MANAGEMENT,
INC.,    D/B/A   ALLSEC     FINANCIAL
SERVICES, a California Corporation,
ALLSECTECH,       INC.,   a    Delaware
Corporation, ALLSEC TECHNOLOGIES
LTD, an Indian Company, and ADISESHAN
  Case 3:18-cv-02539-S-BK Document 15 Filed 11/16/18                    Page 2 of 3 PageID 85




SARAVANAN, Individually,

      Defendants.                               /

PLAINTIFF’S STIPULATION OF VOLUNTARY DISMISSAL OF TANJILA AHMED’S
                     CLAIM WITHOUT PREJUDICE

       Plaintiff, TANJILA AHMED, by and through her undersigned counsel, pursuant to Federal

Rule of Civil Procedure 41(a)(1)(A)(ii), hereby files her Notice of Voluntary Dismissal of her claim

without prejudice and withdraws from this lawsuit. All other Plaintiffs’ claims remain active and

pending before the Court.

       Respectfully submitted this 16th day of November, 2018.

                                                        /s/ ANDREW R. FRISCH
                                                        Andrew R. Frisch
                                                        Morgan & Morgan, P.A.
                                                        600 N. Pine Island Road, Suite 400
                                                        Plantation, FL 33324
                                                        T: (954) WORKERS; F: (954) 327-3013
                                                        E-mail: AFrisch@forthepeople.com

                                                        -and-

                                                        C. Ryan Morgan, Esq.
                                                        Pro Hac Vice forthcoming
                                                        Morgan & Morgan, P.A.
                                                        20 N. Orange Ave., 14th Floor
                                                        P.O. Box 4979
                                                        Orlando, FL 32802-4979
                                                        T: (407) 420-1414; F: (407) 245-3401
                                                        Email: RMorgan@forthepeople.com

                                                        Attorneys for Plaintiff

                                                        -and-

                                                        /s/ Stewart Hoffer________
                                                        Stewart Hoffer
                                                        SDTX No. 20123
                                                        Texas Bar No. 00790891



                                                    2
  Case 3:18-cv-02539-S-BK Document 15 Filed 11/16/18                     Page 3 of 3 PageID 86




                                                          shoffer@hicks-thomas.com
                                                          Kasi Chadwick
                                                          SDTX No. 2421911
                                                          Texas Bar No. 24087278
                                                          kchadwick@hicks-thomas.com
                                                          A. Elizabeth Larson
                                                          Texas Bar No. 24076950
                                                          llarson@hicks-thomas.com
                                                          HICKS THOMAS LLP
                                                          700 Louisiana, Suite 2000
                                                          Houston, Texas 77002
                                                          Telephone: (713) 547-9100
                                                          Facsimile: (713) 547-9150

                                                          Attorneys for Defendants


                                   CERTIFICATE OF SERVICE

        I hereby certify that on this 16th day of November, 2018 I electronically filed the

foregoing with the Clerk of the Court by using the CM/ECF system which I understand will send

a notice of electronic filing to all parties of record.


                                                          /s/ ANDREW R. FRISCH
                                                          Andrew R. Frisch




                                                    3
